756 N.W.2d 234 (2008)
In re Andrew Tevon McCLAIN and Alex Devon McClain, Minors.
Catholic Social Services of Oakland County, Petitioner-Appellee, and
Darrick Rushing and La'Shawn Rushing, Guardians, Appellees,
v.
Julia P. McClain-Allen, Respondent-Appellant, and
Clarence R. Allen, Respondent.
Docket No. 137297. COA No. 283151.
Supreme Court of Michigan.
October 10, 2008.

Order
On order of the Court, the application for leave to appeal the August 19, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.